DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/06/2022 has been entered.
Claims 1-5, 7-9, 11-15, 17-19 and 21-22 are pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "a retainer disposed about a circumference of the top segment of the body and having a diameter that is greater than the diameter of the body";
In claim 11, there is no antecedent basis in the specification for "a retainer disposed about a circumference of the top segment of the body and having a diameter that is greater than the diameter of the body".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 11-15, 17-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 11 each recite the limitation "the diameter of the body".  In addition, claims 1 and 11 each define the body comprising a plurality of connected portions, such as a toe projection and a heel portion; however, the original disclosure fails to define the diameter of the body and does not provide any detail about where and how the "diameter" of the body is measured.  There is a lack of written description for this limitation.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5, 7-9, 11-15, 17-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 each recite the limitation "the diameter of the body", which renders the claims indefinite.  There is insufficient antecedent basis for "the diameter of the body" in the claims.  Each of the claims does not define a diameter of the body.  Further, the body as recited in the claims comprising a plurality of portions including the heel portion and the toe projection, which do not appear to be circular or oval to have a "diameter"; as such, it is unclear what Applicant refers to by "the diameter" of the body, where and how the "diameter" of the body is measured.  The specification does not provide a standard for ascertaining the claimed feature, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the metes and bounds of the claims are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "a diameter of the body" which can be measured in any location of the body.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 87205736 U) in view of a commercially available product "HomeTop Premium Classic Rubber Hot Water Bottle, Great for Pain Relief, Hot and Cold Therapy" by HomeTop (hereinafter "HomeTop").
Regarding claim 1, Wang discloses a device (a hot water bag; fig. 1; see English translation; page 4, para. 2), comprising: 
a body (hollow bag body 3; fig. 1; page 4, para. 5) having a top segment (upper portion 2; fig. 1; page 4, para. 5), a heel portion (see annotated fig. 1), and a toe projection (see annotated fig. 1), the body extending from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see annotated fig. 1); 
a retainer (a top portion having a trumpet shape; see annotated fig. 1; page 4, para. 5) disposed about a circumference of the top segment of the body (see annotated fig. 1; page 4, para. 5) and having a diameter (at the top edge of the trumpet shape; see annotated fig. 1) that is greater than a diameter of the body (greater than a diameter at top segment 2; see annotated fig. 1); 
a cap (threaded cover 1; fig. 1; page 4, para. 5) disposed on the top segment of the body (fig. 1; page 4, para. 5). 
Wang does not explicitly disclose wherein the retainer being foldable in a first direction toward the heel portion and further foldable in a second direction which is opposite of the first direction.  However, Wang does disclose wherein the retainer is made of rubber (fig. 1; page 4, para. 3).  One of ordinary skill of the art would recognize that a rubber material used for a hot water bag intended for human use is generally flexible and thus foldable.  Further, HomeTop teaches a hot water bag intended for human use (see the pictures and description) made of 100% natural rubber (page 5), which is a flexible and foldable material; thereby a topmost portion, i.e., a retainer part, of the hot water bag being foldable either downward or upward (see the pictures).  Both Wang and HomeTop teach a hot water bag and they are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the rubber material of the retainer as disclosed by Wang, with wherein the rubber material being flexible and foldable as taught by HomeTop, in order to provide a hot water bag with a one-piece of flexible rubber material thereby simplifying the manufacture process, reducing the manufacture cost and also providing comfort to a user.  One of ordinary skill of the art would further recognize that the flexible retainer of HomeTop facilitates easy cleaning the cap area when folded downwards, and helps to fill water into the bag by retaining water inside the trumpet opening and preventing water spill when folded upwards.  By this combination, the retainer of Wang would be foldable in a first direction toward the heel portion and further foldable in a second direction which is opposite of the first direction.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a flexible rubber material for the retainer, since such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 2, Wang and HomeTop, in combination, disclose the device of claim 1, and Wang further discloses the device further comprising a spine (a bottom portion and a rear portion of the body, which provides support to the heater and maintains the shape of the heater; see annotated fig. 1) disposed in the body (see annotated fig. 1).  
Regarding claim 3, Wang and HomeTop, in combination, disclose the device of claim 2, and Wang further discloses wherein the spine bends around the heel portion of the body (see annotated fig. 1).  
Regarding claim 4, Wang and HomeTop, in combination, disclose the device of claim 3, and Wang further discloses wherein the spine extends upwardly from the heel portion along the body (see annotated fig. 1).  
Regarding claim 5, Wang and HomeTop, in combination, disclose the device of claim 3, and Wang further discloses wherein the spine extends horizontally towards the toe projection (see annotated fig. 1).  
Regarding claim 7, Wang and HomeTop, in combination, disclose the device of claim 1, except for wherein the body and the retainer are made from a form fitting material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected material of the body and the retainer to be a form fitting material, in order to provide a highly durable and flexible material for the body and the retainer to be fitted with a user's shoe.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 8, Wang and HomeTop, in combination, disclose the device of claim 7, except for wherein the form fitting material is neoprene.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the form fitting material as claimed, in order to provide a highly durable form-fitting material for the device.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 9, Wang and HomeTop, in combination, disclose the device of claim 1, and Wang further discloses wherein the cap a threaded cap (a threaded cap 1; fig. 1; page 4, para. 5).
Regarding claim 21, Wang and HomeTop, in combination, disclose the device of claim 1, and Wang further discloses wherein the retainer is a bearing structure that is configured to rest on an opening of a boot (when in use, the hot water bag is placed into a shoe, which can be in a boot shape, with a fit, the trumpet-shaped rubber retainer is functioning as a bearing structure that is capable of resting on an opening of a boot; see fig. 1; page 4, para. 4).  
Regarding claim 22, Wang and HomeTop, in combination, disclose the device of claim 21, and Wang further discloses wherein the bearing structure supports the device when installed in the boot such that the device remains upright in the boot when the bearing structure rests on the opening of the boot (when in use, the trumpet-shaped rubber retainer resting on the opening of the boot would enable the device keeping an upright position in the shoe; see fig. 1).
Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 87205736 U) in view of Krell (US 3,823,434 A) and further in view of a commercially available product "HomeTop Premium Classic Rubber Hot Water Bottle, Great for Pain Relief, Hot and Cold Therapy" by HomeTop (hereinafter "HomeTop").
Regarding claim 11, Wang discloses a system (a hot water bag fitted into a shoe forming a system; see English translation; page 4, para. 4), comprising: 
a shoe (the shoe; page 4, para. 4), and 
a footwear warming device (a hot water bag; fig. 1; page 4, paras. 2, 4), the footwear warming device comprising:
a body (hollow bag body 3; fig. 1; page 4, para. 5) having a top segment (upper portion 2; fig. 1; page 4, para. 5), a heel portion (see annotated fig. 1), and a toe projection (see annotated fig. 1), the body extending from the heel portion toward the top segment and horizontally from the heel portion toward the toe projection (see annotated fig. 1); 
a retainer (a top portion having a trumpet shape; see annotated fig. 1; page 4, para. 5) disposed about a circumference of the top segment of the body (see annotated fig. 1; page 4, para. 5) and having a diameter (at the top edge of the trumpet shape; see annotated fig. 1) that is greater than a diameter of the body (greater than a diameter at top segment 2; see annotated fig. 1); 
a cap (threaded cover 1; fig. 1; page 4, para. 5) disposed on the top segment of the body (fig. 1; page 4, para. 5). 
Wang does not explicitly disclose wherein the shoe is a ski boot.  However, one of ordinary skill of the art would have recognized that a shoe encompasses the scope of a ski boot.  Further, Krell discloses a system comprising: a ski boot (col. 1, ll. 1-5; claim 1), and a footwear warming device (a ski boot heater 4; fig. 2; col. 2, ll. 1-15; claim 1).  Wang and Krell are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the shoe as disclosed by Wang, with wherein the shoe is a ski boot as taught by Krell, in order to provide a hot water bag to warm a ski boot for ski applications.
Wang does not explicitly disclose wherein the retainer being foldable in a first direction toward the heel portion and further foldable in a second direction which is opposite of the first direction.  However, Wang does disclose wherein the retainer is made of rubber (fig. 1; page 4, para. 3).  One of ordinary skill of the art would recognize that a rubber material used for a hot water bag intended for human use is generally flexible and thus foldable.  Further, HomeTop teaches a hot water bag intended for human use (see the pictures and description) made of 100% natural rubber (page 5), which is a flexible and foldable material; thereby a topmost portion, i.e., a retainer part, of the hot water bag being foldable either downward or upward (see the pictures).  Both Wang and HomeTop teach a hot water bag and they are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the rubber material of the retainer as disclosed by Wang, with wherein the rubber material being flexible and foldable as taught by HomeTop, in order to provide a hot water bag with a one-piece of flexible body thereby reducing manufacture cost and also providing comfort to a user.  One of ordinary skill of the art would further recognize that the flexible retainer of HomeTop facilitates easy cleaning the cap area when folded downwards, and helps to fill water into the bag by retaining water inside the trumpet opening and preventing water spill when folded upwards.  By this combination, the retainer of Wang would be foldable in a first direction toward the heel portion and further foldable in a second direction which is opposite of the first direction.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a flexible rubber material for the retainer, since such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 12, Wang, HomeTop and Krell, in combination, disclose the system of claim 11, and Wang further discloses the device further comprising a spine (a bottom portion and a rear portion of the body, which provides support to the heater and maintains the shape of the heater; see annotated fig. 1) disposed in the body of the footwear warming device (see annotated fig. 1).  
Regarding claim 13, Wang, HomeTop and Krell, in combination, disclose the system of claim 12, and Wang further discloses wherein the spine bends around the heel portion of the body (see annotated fig. 1).  
Regarding claim 14, Wang, HomeTop and Krell, in combination, disclose the system of claim 13, and Wang further discloses wherein the spine extends upwardly from the heel portion along the body (see annotated fig. 1).  
Regarding claim 15, Wang, HomeTop and Krell, in combination, disclose the system of claim 13, and Wang further discloses wherein the spine extends horizontally towards the toe projection (see annotated fig. 1).  
Regarding claim 17, Wang, HomeTop and Krell, in combination, disclose the system of claim 11, except for wherein the body and the retainer are made from a form fitting material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected material of the body and the retainer to be a form fitting material, in order to provide a highly durable and flexible material for the body and the retainer to be fitted with a user's shoe.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 18, Wang, HomeTop and Krell, in combination, disclose the system of claim 17, except for wherein the form fitting material is neoprene.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the form fitting material as claimed, in order to provide a highly durable form-fitting material for the device.  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 19, Wang, HomeTop and Krell, in combination, disclose the system of claim 11, and Wang further discloses wherein the cap a threaded cap (a threaded cap 1; fig. 1; page 4, para. 5).

    PNG
    media_image1.png
    658
    906
    media_image1.png
    Greyscale

Annotated Fig. 1 from CN 87205736 U

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 06/06/2022 have been fully considered and addressed as follows.
Applicant Remarks: With respect to claims 21-22, Applicant asserts that the Office Action does not explain why it would be obvious to combine Krell, Wang, and HomeTop in the manner articulated in the Office Action and combining Wang and Hometop is to impermissibly recreate Applicant's claims by use of impermissible hindsight reasoning.
Examiner's response: Examiner respectfully disagrees.  First, it is noted that Krell is not a cited reference for claims 21-22 in the Office Action.  Second, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, both Wang and HomeTop teach a hot water bag comprising a rubber body, a rubber retainer and a threaded cap with similar configurations.  Wang discloses the claimed invention except for the rubber material of the retainer being a flexible rubber material.  Therefore, one of ordinary skill of the art would glimpse from HomeTop that using a one-piece of flexible rubber material for the hot water bag will simplifying the manufacture process and also providing comfort to a user, and the flexible retainer of HomeTop facilitates easy cleaning the cap area when folded downwards, and helps to fill water into the bag by retaining water inside the trumpet opening and preventing water spill when folded upwards.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732